PER CURIAM.
The Order of Adjudication of Dependency is vacated and the matter is remanded for entry of an order to include findings consistent with section 39.409(3), Florida Statutes (1993). Luszczyk v. Dept. of Health and Rehabilitative Services, 576 So.2d 431 (Fla. 5th DCA 1991); Williams v. Dept. of Health and Rehabilitative Services, 568 So.2d 995 (Fla. 5th DCA 1990); and Sigafoos v. Dept. of Health and Rehabilitative Services, 567 So.2d 1053 (Fla. 5th DCA 1990).
COBB, PETERSON and GRIFFIN, JJ., concur.